Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 34, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keswani et al. US 7507106 B2.
	In reference to claim  31, Keswani does not teach an electrical connector (fig. 3) for receiving at least one electrical conductor, the connector including a bus bar (40) and at least one clamp (38), wherein the electrical connector comprises: the at least one clamp comprises a spring arm (56 in the middle section of the clamp) moveable relative to the bus bar; the spring arm cooperates with the bus (shown in figure 3); and the at least one clamp is directly mounted to the bus bar (see fig. 3).  
In reference to claim  34, Keswani teaches wherein the at least one clamp (38) comprises two mounting sections (apertures in the foot of 44 that receive rivets 70; fig. 7.  See col. 4, lines 27-31) arranged on two opposite sides (see fig. 3) of the spring arm (56 in the middle section of the clamp), wherein the bus bar comprises at least one recess (72; fig. 6) defining a position (rivet 70 position is located on the opposite side of 72.  Wherever 72 is positioned, the rivet 70 is located on the opposite side of 72) at which the at least one clamp is mounted to the bus bar.
In reference to claim  36, Keswani teaches wherein the bus bar is at least partially flush with the at least one clamp (see fig. 2, 3).


Claims 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. 4992062.
In reference to claim  31, Nakayama teaches an electrical connector (1b, 10 fig. 4) for receiving at least one electrical conductor (12b), the connector including a bus bar (10) and at least one clamp (1b), wherein the electrical connector comprises: the at least one clamp comprises a spring arm (3b) moveable relative to the bus bar; the spring arm cooperates with the bus bar to secure an electrical conductor to the bus bar when the spring arm is in a connecting position (when 1b and 10 are assembled together); and the at least one clamp is directly mounted to the bus bar.
In reference to claim  32, Nakayama teaches wherein the at least one clamp (1b) is latched to (11b secures into 7b.  see col 4, lines , lines 41-48) the bus bar (10), wherein the bus bar is caught clamped in at least one integral mounting section (between 4b and 6b; fig. 4) of the at least one clamp, wherein the at least one mounting section is formed by a support arm (pertaining to 6b) and a locking arm (pertaining to 4b), and wherein the bus bar extends between the support arm and the locking arm.


Claims 31, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolze US 20150372401 A1.
In reference to claim  31, Stolze teaches an electrical connector (fig. 7) for receiving at least one electrical conductor, the connector including a bus bar (9) and at least one clamp (2), wherein the electrical connector comprises: the at least one clamp comprises a spring arm (3) moveable relative to the bus bar; the spring arm cooperates with the bus bar to secure an electrical conductor to the bus bar when the spring arm is in a connecting position (position shown in fig 7); and the at least one clamp is directly mounted to the bus bar (see fig. 7).
In reference to claim  37, Stolze teaches the at least one clamp (2) is mounted to the bus bar (9) in a first direction (toward the left direction in figure 8), wherein the spring arm (3) exerts a force on the bus bar in a second direction (toward the left direction in figure 8) when the spring arm (3) is in the connecting position, and wherein the first and second directions are substantially the same or substantially opposite, wherein the bus bar (9) comprises at least one ramp section (near lead line 17) associated with a free end (4) of the spring arm, wherein the ramp section (near lead line 17) forms a contact portion (ramped surface of 17 that abuts 4) for an electrical conductor, and wherein the ramp section is inclined in the first direction (see image below).

    PNG
    media_image1.png
    431
    844
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18, 19, 20, 21, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16 of U.S. Patent No. 11038289. Although the claims at issue are not identical, they are not patentably distinct from each other because they both similarly teach the claimed invention.
Current application
U.S. Patent No. 11038289
16. (CURRENTLY AMENDED) An electrical connector for receiving at least one electrical conductor, the connector comprising: a housing; a bus bar arranged inside the housing; at least one clamp arranged inside the housing; and at least one slider; wherein the at least one clamp comprises a spring arm moveable relative to the bus bar along a first axis between a connecting the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in the connecting position; wherein the spring arm is positioned at a predetermined distance away from the bus bar when the spring arm is in the disconnecting position, thereby allowing an end section of the electrical conductor to be inserted through an opening of the housing into a gap between the spring aim and the bus bar or to be removed from the gap; wherein the at least one slider extends into the housing and is moveable relative to the housing along a second axis between a closed position and an open position; wherein the at least one slider includes two opposite sliding guides cooperating with a convex support surface of the spring arm such that a movement of the slider translates into a movement of the spring arm along the first axis; wherein the sliding guides are formed at two opposite side arms of the slider, said side arms extending parallel to the second axis; wherein the spring arm comprises two opposite lateral tongues bent away from a free end of the spring arm, each tongue forming the convex support surface for cooperation with a respective one of the sliding guide of the slider.
1.  An electrical connector for receiving at least one electrical conductor, the connector comprising a bus bar and at least one clamp directly mounted to the bus bar, the bus bar and the at least one clamp arranged in an outer housing, wherein the at least one clamp comprises a spring arm moveable relative to the bus bar;  the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in a connecting position;  and a slider movable between open and closed positions relative to the outer housing and along an axis, the slider is substantially received in the outer housing in the closed position, wherein the clamp is movable between 
a disconnecting position and a connecting position respectively provided by the 
open position and the closed position of the slider, the disconnecting position 
providing a gap between spring arm and the bus bar.

   14.  The electrical connector according to claim 1, wherein the slider has 
opposing sliding guides that cooperate with the spring arm such that movement 
of the slider along the axis translates into movement of the spring arm along 
another axis transverse to the axis.

    16.  The electrical connector according to claim 14, wherein the spring arm 
includes opposing lateral tongues bent away from a free end of the spring arm, 
the sliding guides cooperating with the lateral tongues. 


   14.  The electrical connector according to claim 1, wherein the slider has 
opposing sliding guides that cooperate with the spring arm such that movement 
of the slider along the axis translates into movement of the spring arm along 
another axis transverse to the axis.

19. (PREVIOUSLY PRESENTED) The electrical connector according to claim 16, wherein the slider is fully accommodated in the housing and substantially flush with the housing when the slider is in the closed position.
1.  An electrical connector for receiving at least one electrical conductor, the connector comprising a bus bar and at least one clamp directly mounted to the bus bar, the bus bar and the at least one clamp arranged in an outer housing, wherein the at least one clamp comprises a spring arm moveable relative to the bus bar;  the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in a connecting position;  and a slider movable between open and closed positions relative to the outer housing and along an axis, the slider is substantially received in the outer housing in the closed position, 
a disconnecting position and a connecting position respectively provided by the 
open position and the closed position of the slider, the disconnecting position 
providing a gap between spring arm and the bus bar.



   14.  The electrical connector according to claim 1, wherein the slider has 
opposing sliding guides that cooperate with the spring arm such that movement 
of the slider along the axis translates into movement of the spring arm along 
another axis transverse to the axis.

21. (PREVIOUSLY PRESENTED) The electrical connector according to claim 16, wherein the housing comprises a first outer side and an opposite second outer side, the first outer side and the second outer side both being substantially perpendicular to the second axis, wherein the first outer side comprises an opening for inserting the electrical conductor into the 
1.  An electrical connector for receiving at least one electrical conductor, the connector comprising a bus bar and at least one clamp directly mounted to the bus bar, the bus bar and the at least one clamp arranged in an outer housing, wherein the at least one clamp comprises a spring arm moveable relative to the bus bar;  the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in a the slider is substantially received in the outer housing in the closed position, wherein the clamp is movable between 
a disconnecting position and a connecting position respectively provided by the 
open position and the closed position of the slider, the disconnecting position 
providing a gap between spring arm and the bus bar.

1.  An electrical connector for receiving at least one electrical conductor, the connector comprising a bus bar and at least one clamp directly mounted to the bus bar, the bus bar and the at least one clamp arranged in an outer housing, wherein the at least one clamp comprises a spring arm moveable relative to the bus bar;  the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in a connecting position;  and a slider movable between open and closed positions relative to the outer housing and along an axis, the slider is substantially received in the outer housing in the closed position, wherein the clamp is movable between 

open position and the closed position of the slider, the disconnecting position 
providing a gap between spring arm and the bus bar.




Claims 22, 23, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16 of U.S. Patent No. 11038289 in view of DE 202011104318 (herein DE318).
	In reference to claim  22, U.S. Patent No. 11038289 substantially teaches the invention as claimed.
	However U.S. Patent No. 11038289 does not teach comprising at least one first locking member for securing the slider in the closed position relative to the housing.
	DE318 teaches at least one first locking member (15b; fig. 1b) for securing the slider in the closed position relative to the housing (15b engages 15a; fig. 4b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DE318 to modify U.S. Patent No. 11038289 in order to surely secure the slider in the closed position.
In reference to claim  23, U.S. Patent No. 11038289 substantially teaches the invention as claimed.
However U.S. Patent No. 11038289 does not teach at least one second locking member for securing the slider in the open position relative to the housing.
(13b secures to 13a; fig. 4b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DE318 to modify U.S. Patent No. 11038289 in order to surely secure the slider in the open position.
	In reference to claim  29, U.S. Patent No. 11038289 substantially teaches the invention as claimed.
However U.S. Patent No. 11038289 does not teach the housing comprises an outer housing element and an inner housing element, wherein the inner housing element is arranged inside the outer housing element, and wherein at least one of the bus bar and the at least one clamp are secured in the housing by means of the inner housing element.
	DE318 teaches teach the housing (shown in figure 5a) comprises an outer housing element (2e; fig. 5a) and an inner housing element (2d; fig. 5a where 19 of 2d fits inside 2e), wherein the inner housing element is arranged inside the outer housing element, and wherein at least one of the bus bar and the at least one clamp are secured in the housing by means of the inner housing element.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DE318 to modify U.S. Patent No. 11038289 in order to make it easier to access the inside of the housing.
 

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16 of U.S. Patent No. 11038289 in view of JP H06-215810 (herein JP810).
	In reference to claim  28, U.S. Patent No. 11038289 substantially teaches the invention as claimed.

	JP810 teaches the housing comprises at least one control window (41; fig. 1, 3) such that activity inside the housing is visible from the outside of the housing.  With a reasonable expectation of success, using the at least one control window (41) of JP810 to modify U.S. Patent No. 11038289 to arrive at the result of claim 28 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of JP810 to modify U.S. Patent No. 11038289 in order to allow the user to easily see an confirm the position of the electrical conductor in the housing.


Allowable Subject Matter
Claims 24-27, 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         07/15/2021